DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/672,659 now U.S. Patent 10,854,132 which is further a continuation of application no. 15/690,500 now U.S. Patent 10,467,951.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent application no. 15/690,500.

Terminal Disclaimer
The terminal disclaimer filed on 11/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10,854,132 and 10,467,951 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 11/22/21, with respect to the objection of claim 20 have been fully considered and are persuasive.  The objection of claim 20 has been withdrawn. 
 Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 11/22/21, with respect to the 35 USC 112 objection of claims 1-17 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 1-17 has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 11/22/21, with respect to the obvious-type double patenting rejection of claims 1-20 have been fully considered and are persuasive.  The obvious-type double patenting rejection of claims 1-20 has been withdrawn since a properly filed terminal disclaimer has been accepted which overcomes the rejection.
Applicant’s arguments, see pages 10-11 of Applicant’s Remarks, filed 11/22/21, with respect to the 35 USC 103 rejections of claims 1, 2, 5, 10, 11, 15, 16 and 18-20 have been fully considered and are persuasive.  The 35 USC 103 rejections of these claims has been withdrawn since amendments overcome the prior art of record.  In particular, amendments to claims 1 and 18 include features from objected to for comprising allowable subject matter claim 3, while amendments to claims 6 and 8 rewrite such claims, which were previously objected to for comprising allowable subject matter, into independent forms.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1 and 18, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept, the display driver receives first image data transmitted together with a first command group from a processor, receives second image data transmitted together with a command of a second command group, wherein the first image data includes data of an image maintained while the processor is deactivated, and the second image data includes data of an object updated while the processor is deactivated.
In reference to claims 2-5, 10-17 and 19-20, these claims depend upon allowable claims 1 and 18 respectively and are therefore also deemed allowable.
In reference to claims 6 and 8, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept, the display driver receives first image data transmitted together with a first command group from a processor, receives second image data transmitted together with a command of a second command group, wherein the first command group includes a recording start command usable to start recording data in a first memory area, and a recording continuousness command usable to continuously record the data in the first memory area (claim 6) or wherein the second command group includes a recording start command usable to start recording data in a second memory area, and a recording continuousness command usable to continuously record the data in the second memory area (claim 8).
In reference to claims 7 and 9, these claims depend upon allowable claims 6 and 8 respectively and are therefore also deemed allowable.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.



/Antonio A Caschera/
Primary Examiner, Art Unit 2612
1/18/22